Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (Agreement) is made and entered into as of the
December 7, 2004 by and between Humberto L. Lopez (hereinafter the Executive)
and BankUnited, FSB (the Bank).

 

Recitals

 

A    The Executive is the Senior Executive Vice President and Chief Financial
Officer of the Bank.

 

B    This Agreement is entered into as a complement to the employment agreement
(the BankUnited Agreement) between Executive and BankUnited Financial
Corporation and is set out separately in acknowledgment of the Bank’s legal
status and to assure the Bank’s compliance with applicable federal and state
regulations. Nothing in this Agreement is intended to bestow greater rights on
Executive than the BankUnited Agreement or to prejudice Executive’s rights
thereunder.

 

C    The Board has determined that this Agreement will reinforce and encourage
the Executive’s attention and dedication to the Bank.

 

D    The Executive is willing to continue to make his services available to the
Bank on the terms and conditions hereinafter set forth, but desires assurance
that in the event of such a threatened or actual Change of Control he will
continue to have the employment status and responsibilities he could reasonably
expect absent such event and, in the event of his termination or a Change of
Control, he will have fair and reasonable severance protection on the basis of
his service to the Bank at that time.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:

 

1. Definitions. In addition to the words and terms “Date of Termination”,
“Disability”, “Disability Effective Date”, “Notice of Termination”, “Change of
Control Payment” and “Vested Benefits”, shall have the same meanings as set
forth in Section 1 of the BankUnited Agreement.

 

2. Employment.

 

2.1 Employment and Term. The Bank agrees to engage Executive, and Executive
agrees to provide services to the Bank, on the terms and conditions set forth
herein, for a period of one (1) year commencing on December 7, 2004 (hereinafter
the “Commencement Date”) and expiring at the conclusion of December 7, 2005 (the
“Term”) subject to renewal by the Board of Directors, from year-to-year for up
to two additional years, unless Executive resigns prior to that time or is
sooner terminated as hereinafter set forth.

 

2.2 Position and Duties of Executive. The Executive shall serve as the Senior
Executive Vice President and Chief Financial Officer of the Bank. During the
Term of employment,

 

1



--------------------------------------------------------------------------------

the Executive shall diligently perform all services as may be reasonably
assigned to him by the President, Chief Executive Officer (“CEO”), Board or
Board Chairman and shall exercise such power and authority as may from time to
time be delegated to him by the President, CEO, Board or Board Chairman. The
Executive shall be required to report to, and shall be subject to the
supervision and direction of, the President, CEO, Board or Board Chairman and no
other person or group shall be given authority to supervise or direct Executive
in the performance of his duties. The Executive shall devote substantially all
his working time and attention (other than during weekends, holidays, approved
vacation periods, and periods of illness or approved leaves of absence) to the
business and affairs of the Bank, render such services efficiently and to the
best of his ability, and use his best efforts to promote the interests of the
Bank.

 

2.3 Place of Performance. In connection with his employment by the Bank, the
Executive’s principal place of employment shall be the Bank’s executive offices
in Florida.

 

3. Compensation.

 

3.1 Executive shall be compensated in installments, consistent with the Bank’s
normal compensation practices, as may be changed from time to time with advance
notice. Executive’s compensation entitlements, for the first Term of this
Agreement, and for any annual Term thereafter, if renewed by the Compensation
Committee of the Board, shall be in accordance with the compensation schedule
and process set forth in Sections 3.1 and 3.2 of the BankUnited Agreement.

 

4. Additional Benefits.

 

4.1 Expense Reimbursement. During the Term, upon the submission of supporting
documentation by the Executive in form sufficient to permit deduction thereof
under applicable tax law (but without regard to actual deductibility), the Bank
shall promptly reimburse the Executive for all reasonable expenses actually paid
or incurred by the Executive in the course of and pursuant to the business of
the Bank, including expenses for entertainment and all travel and living
expenses while away from home on business or at the request of the Bank,
provided that such expenses are incurred and accounted for in accordance with
the Bank’s regular policies and procedures.

 

4.2 Executive shall receive those other benefits provided under Sections 4.2,
4.3, 4.4, 4.5 and 4.6 of the BankUnited Agreement.

 

4.3 Indemnification and Insurance.

 

(a) During the Term of this Agreement, the Bank shall cause the Executive to be
covered by and named as an insured under any policy or contract of insurance
obtained by it to insure its directors and officers against personal liability
for acts or omissions in connection with service as an officer or director of
the Bank or service in other capacities at the request of the Bank. The coverage
provided to the Executive pursuant to this section 4.2 shall be of the same
scope and on the same terms and conditions as the coverage (if any) provided to
other officers or directors of the Bank.

 

2



--------------------------------------------------------------------------------

(b) To the maximum extent permitted under applicable law, during the Term of
this Agreement and for a period of 3 years thereafter, the Bank shall indemnify
the Executive against and hold him harmless from any costs, liabilities, losses
and exposures to the fullest extent and on the most favorable terms and
conditions that similar indemnification is offered to any director or officer of
the Bank or any subsidiary or affiliate thereof.

 

5. Termination.

 

5.1 Termination for Cause. Notwithstanding anything contained herein to the
contrary, this Agreement may be terminated by the Bank for Cause. As used in
this Agreement, “Cause” shall mean (I) any action or omission or failure of the
Executive which constitutes a material breach of this Agreement, including
without limitation failing to carry out his duties and responsibilities in
accordance with Section 2.2 (if, however, the Board determines that it is an
action, omission or failure which can be cured, the Bank agrees to provide one
cure period of sixty (60) days after receipt by the Executive of specific
written notice of the issue. If the issue is not cured within the sixty (60) day
period, or is of a nature that the Board determines cannot be cured, the
Executive will be terminated for cause as specified in a Notice of Termination);
(ii) the Executive engages in an act(s) of personal dishonesty, incompetence, or
willful misconduct in connection with his employment, the performance of
services or handling the affairs of the Bank; (iii) the conviction of Executive
for, or a plea of guilty or nolo contendere to, a criminal act which is a
felony, or which is a misdemeanor involving theft, dishonesty or moral
turpitude; (iv) the Executive breaches a fiduciary duty owed to the Bank
involving personal profit, intentional failure to perform stated duties, or
which could seriously prejudice the interest of the Bank, its depositors, or
shareholder; or (v) the Executive’s breach or willful violation of any law,
rule, regulation, corporate policy (other than traffic violations or similar
non-material offenses), or final cease and desist order in connection with his
performance of services for the Bank. An express termination by the Bank for
reasons other than those included above or which otherwise does not fall within
another part of section 5, will be considered a termination without cause under
paragraph 5.3. All disputes shall be resolved by Arbitration as provided in
Section 22.

 

5.2 Termination for Death or Disability. This Agreement shall terminate
automatically upon the Executive’s death and may be terminated by the Bank upon
the Executive’s Disability. Upon a termination by reason of the Executive’s
Disability, the Bank shall pay to the Executive or his beneficiaries, as the
case may be, (I) any compensation or other obligations accrued for periods prior
to the Date of Termination, all of which shall be paid within fifteen (15) days
after the Date of Termination, (ii) six (6) months of Base Salary, all of which
shall be paid in installments consistent with the Bank’s payroll practice for
executives, and shall implement the provisions for the Executive’s Vested
Benefits as of the Date of Termination. If Termination is due to the death of
the Executive, the Bank shall, within fifteen (15) days after the Date of
Termination, pay to the Executive’s estate or beneficiaries, as the case may be,
any unpaid Base Salary, Annual Bonus and benefits accrued for periods prior to
the Date of Termination, or, if an alternative beneficiary is designated in
proper legal form, the payments and benefits shall be paid to said designated
beneficiary. In addition, the life insurance proceeds from the group policies
described in this Agreement shall be paid to his personal representative or such
other persons as the Executive may have designated in writing.

 

3



--------------------------------------------------------------------------------

5.3 Termination Without Cause. At any time the Bank shall have the right to
terminate Executive’s employment hereunder by written notice to Executive;
provided, however, that the Bank shall (i) pay to Executive an amount equal to
one year of his Base Salary for the year in which termination occurs, plus the
amount equal to the last Annual Bonus awarded to the Executive during the year
prior to his termination pursuant to this Section 5.3, and (ii) implement the
provisions for the Executive’s Vested Benefits as of the Date of Termination.
The Bank shall be deemed to have terminated the Executive’s employment pursuant
to this Section 5.3 if such employment is terminated by the Bank without Cause.
The Bank and the Executive hereby stipulate that the Bank may condition the
payment and delivery of the amounts specified in clause (ii) of the first
sentence of this Section 5.3 on the receipt of the Executive’s resignation from
any and all positions which he holds as an officer, director or committee member
with respect to the Bank or any subsidiary or affiliate and a full release by
the Executive to the Bank of all then existing claims under this Agreement. Any
disputes shall be resolved by Arbitration as provided in Section 22.

 

5.4 Resignation. In the event Executive resigns other than upon written request
of the Bank, Executive shall have not further right to any payments or grants
due under this Agreement and all Executives’ rights and benefits under this
Agreement shall terminate. A termination of this Agreement under Sections 5.1,
5.2, or 5.3 shall not be considered a “resignation” under Section 5.4 unless
specifically agreed to in writing by the Executive and the Bank.

 

6. Change of Control. A “Change in Control” shall be deemed to have occurred
under the conditions set forth in Section 6 of the BankUnited Agreement and
shall include a qualifying disposition of the Bank. In the event of a change in
control, Executive entitlements and the Bank’s obligations will be as set forth
in the BankUnited Agreement.

 

7. Gross-Up of Change of Control Payments (if applicable).

 

(a) This Section shall apply if Executive’s employment is terminated upon or
following a Change of Control as defined in Section 6 of the BankUnited
Agreement. If this Section applies, then, for any taxable year, the Executive
shall be liable for the payment of an excise tax under section 4999 of the Code
with respect to any payment in the nature of compensation made by the Bank or
any direct or indirect subsidiary or affiliate of the Bank to (or for the
benefit of) the Executive, the Bank shall pay to the Executive an amount equal
to X determined under the following formula:

 

       

X = E x P

--------------------------------------------------------------------------------

       

1- [(FI x (1 - SLI)) + SLI + E + M]

where

 

E = the rate at which the excise tax is assessed under section 4999 of the Code;

 

P = the amount with respect to which such excise tax is assessed, determined
without regard to this Section 7;

 

FI = the highest marginal rate of income tax applicable to the Executive under
the Code for the taxable year in question;

 

SLI = the sum of the highest marginal rates of income tax applicable to the
Executive under all applicable state and local laws for the taxable year in
question; and

 

M = the highest marginal rate of Medicare tax applicable to the Executive under
the Code for the taxable year in question.

 

4



--------------------------------------------------------------------------------

With respect to any payment in the nature of compensation that is made to (or
for the benefit of) the Executive under the terms of this Agreement, or
otherwise, and on which an excise tax under section 4999 of the Code will be
assessed, the payment determined under this Section 7(a) shall be made to the
Executive on the earlier of (I) the date the Bank or any direct or indirect
subsidiary or affiliate of the Bank is required to withhold such tax, or (ii)
the date the tax is required to be paid by the Executive.

 

(b) Notwithstanding anything in this Section 7 to the contrary, in the event
that the Executive’s liability for the excise tax under section 4999 of the Code
for a taxable year is subsequently determined to be different than the amount
determined by the formula (X + P) x E, where X, P and E have the meanings
provided in Section 7(a), the Executive or the Bank, as the case may be, shall
pay to the other party at the time that the amount of such excise tax is finally
determined, an appropriate amount, plus interest, such that the payment made
under Section 7(a), when increased by the amount of the payment made to the
Executive under this Section 7(b) by the Bank, or when reduced by the amount of
the payment made to the Bank under this Section 7(b) by the Executive, equals
the amount that should have properly been paid to the Executive under Section
7(a). The interest paid under this Section 7(b) shall be determined at the rate
provided under section 1274(b)(2)(B) of the Code. To confirm that the proper
amount, if any, was paid to the Executive under this Section 7, the Executive
shall furnish to the Bank a copy of each tax return which reflects a liability
for an excise tax payment made by the Bank, at least 20 days before the date on
which such return is required to be filed with the Internal Revenue Service.

 

(c) Notwithstanding the provisions of Sections 7(a) and (b) above, in the event
that the Executive shall be required to pay any additional amount of excise tax
under section 4999 of the Code, or any successor to such section, or under any
similar federal, State or local tax provision in connection with his receipt of
payment in the nature of compensation from the Bank or any direct or indirect
subsidiary or affiliate of the Bank to (or for the benefit of) the Executive,
the Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment “) in an amount such that, after payment by the Executive of all taxes
(and any interest or penalties imposed with respect to such taxes) and the
excise tax under the Code and/or State and local tax provision imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the excise tax imposed by the Code or any State or local tax provision upon
such compensation. For purposes of this paragraph 7(c), the term “taxes” shall
include, but not be limited to, income taxes and the Executive’s share of any
employment taxes.

 

(d) This section shall not apply to any entitlement to stock options, stock
grants, or other securities of BankUnited.

 

5



--------------------------------------------------------------------------------

8. Regulatory Considerations.

 

Notwithstanding anything herein to the contrary, any payments to Executive by
the Bank, whether pursuant to this Agreement or otherwise, are subject to and
conditioned on compliance with Section 18(k) of the Federal Deposit Insurance
Act, 12 U.S.C. ‘ 1828(k) and any regulations promulgated thereunder.

 

Executive acknowledges that, as a result of recent corporate responsibility laws
enacted, including the Sarbanes-Oxley Act, employment contracts with executives
of publicly traded companies may have to be modified to bring their agreement
into conformity with the law and the Executive agrees to cooperate in all
reasonable respects and consistent with other high level executives.

 

9. Confidentiality and Non-Competition.

 

9.1 The Executive acknowledges that during the Term of this Agreement including
all renewals, he will learn or be privy to valuable confidential business
information, and he will develop and cultivate on behalf of the Bank substantial
relationships with past, present and prospective business customers of the Bank.
During the term of this Agreement with the Bank, and thereafter, Executive will
not, directly or indirectly, use or disclose to anyone, or authorize disclosure
of any confidential information or trade secrets except for the benefit of the
Bank.

 

9.2 The Executive acknowledges that the confidentiality of the protected
information with which Executive has been or may become privy is essential and
proprietary to the Bank and is owned and shall continue to be owned by the Bank.
The Executive agrees that at the termination of his employment, for whatever
reason, he will return to the Bank immediately any and all documents in whatever
form that are in his possession or control and that contain, reflect or refer to
confidential information or trade secrets.

 

9.3 During the Term of this Agreement and for a period of six (6) months
following any termination of this Agreement for Cause pursuant to Section 5.1,
the Executive shall not, either directly or indirectly, or for himself or
through, on behalf of, or in conjunction with any other person, persons or legal
entity, own, maintain, operate, engage in, assist, be employed by, or have any
interest in any business engaging or planning to be engaged in banking or
offering other financial services offered by the Bank, in any respect in any
Florida counties where the Bank or its subsidiaries have branch offices;
provided, that this provision shall not be deemed to prohibit beneficial
ownership of securities (as, that term is used under Section 13(d) of the
Securities Exchange Act of 1934, as amended), of less than five percent (5%) of
any class of a legal entity’s securities.

 

9.4 During the Term of this Agreement and for a period of twelve (12) months
thereafter, Executive shall not, except if this Agreement is terminated as a
result of a Change of Control:

 

(a) either directly or indirectly, employ, retain the services of, or seek to
employ or retain the services of any person who is at that time or was within
the previous six (6) months employed by, or providing services to the Bank,
without the prior express written permission of the Bank, which the Bank may in
its absolute discretion withhold;

 

6



--------------------------------------------------------------------------------

(b) either directly or indirectly solicit or contact customers of the Bank which
solicitation is for or on behalf of any entity engaged in or seeking to be
engaged in the Bank’s banking or financial service business, or in direct
competition with the Bank.

 

9.5 Executive and the Bank warrant that it is their intention to agree to
restrictions on disclosure of confidential information and on competition that
are as broad as permitted by Florida law (save only for the limitations of time
set forth in Sections 9.3 and 9.4) and hereby agree to subscribe to any
expansion of the recited agreements as may be authorized by any subsequent
amendment to, or interpretation of Florida Statute Section 542.335 (2000) or any
other Florida law. For purposes of Section 9.3, a person shall be deemed
retained by the Bank during any period of time in which such person receives
compensation from the Bank or its successors.

 

9.6 The Executive acknowledges that Section 9 is reasonably necessary to protect
the business interest of the Bank and that the provisions of Section 2 and
Section 9 are the essence of this Agreement for the Bank and the Executive
agrees that if he engages in activities prohibited by Section 9, irreparable
harm to the Bank will likely result, for which a remedy in the form of damages
may not be ascertainable. Under such circumstances, the Executive acknowledges
that the Bank may seek temporary, preliminary or permanent injunctive relief
against him in any court of competent jurisdiction upon three days written
notice provided to the address listed in Section 16. This section shall not
limit any other legal or equitable remedies the Bank or its successors may have
against the Executive for violation of this Agreement. The prevailing party in
any action to enforce Section 9 of this Agreement shall be entitled to
attorney’s fees and costs.

 

10. Representation By the Executive. The Executive represents and warrants as of
the Commencement Date, that he is not a party to any agreement, contract or
understanding, whether of employment or otherwise, or subject to any
governmental restriction, which would in any way restrict or prohibit him from
undertaking or performing employment with the Bank in accordance with the terms
and conditions of this Agreement. The Executive further represents and warrants
to the best of his knowledge as of the Commencement Date, that he is physically
and mentally capable of performing all the essential function of the job and all
duties reasonably assigned to him for the entire term of this Agreement.

 

11. Withholding. The Bank may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulations. In the event Section 162(m) of
the Internal Revenue Code of 1988 shall be applicable to Executives’
compensation, the Executive shall cooperate with the Bank to restructure his
compensation so as it to be fully deductible for income tax purposes; provided,
however, such cooperation shall be on such terms, if any, as both the Executive
and the Bank agree, both utilizing good faith efforts to structure payments in
such a manner that the Executive’s total compensation, on a present value basis,
is not diminished.

 

12. Enforcement Costs Upon a Change of Control. The Bank is aware that upon the
occurrence of a Change of Control, the Board of Directors or a stockholder of
the Bank may then

 

7



--------------------------------------------------------------------------------

cause or attempt to cause the Bank to refuse to comply with its obligations
under Section 6 of this Agreement, or may cause or attempt to cause the Bank to
institute, or may institute, litigation seeking to have Section 6 of this
Agreement declared unenforceable, or may take, or attempt to take, other action
to deny the Executive the benefits intended under Section 6 of this Agreement.
In these circumstances, the purpose of this Agreement could be frustrated. It is
the intent of the parties that the Executive not be required to incur the legal
fees and expenses associated with the protection or enforcement of his rights
under Section 6 of this Agreement by arbitration, litigation or other legal
action because such costs would substantially detract from the benefits intended
to be extended to the Executive hereunder, nor be bound to negotiate any
settlement of his rights hereunder under threat of incurring such costs.
Accordingly, if at any time after the Commencement Date, it should appear to the
Executive that the Bank is or has acted contrary to or is failing or has failed
to comply with any of its obligations solely under Section 6 of this Agreement
for the reason that it regards this Agreement to be void or unenforceable or for
any other reason, or in the event that the Bank or any other person takes any
action to declare Section 6 of this Agreement void or unenforceable, or
institutes arbitration, litigation or other legal action designed to deny,
diminish or to recover from the Executive the benefits provided or intended to
be provided to him under Section 6, and the Executive has acted in good faith to
perform his obligations under this Agreement, the Bank irrevocably authorizes
the Executive from time to time to retain counsel of his choice at the expense
of the Bank to represent him in connection with the protection and enforcement
of his rights under Section 6. The reasonable fees and expenses of counsel
selected from time to time by the Executive as herein above provided shall be
paid or reimbursed to the Executive by the Bank on a regular, periodic basis
upon presentation by the Executive of a statement or statements prepared by such
counsel in accordance with its customary practices. Counsel so retained by the
Executive may be counsel representing other officers or key executives of the
Bank in connection with the protection and enforcement of their rights under
similar agreements between them and the Bank, and, unless in his sole judgment
use of common counsel could be prejudicial to him or would not be likely to
reduce the fees and expenses chargeable hereunder to the Bank, the Executive
agrees to use his best efforts to agree with such other officers or executives
to retain common counsel.

 

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, and applicable to contracts
entered into and to be performed entirely within the State of Florida.

 

14. Non-Alienation. The Executive shall not have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any amounts provided
under this Agreement, and no payments or benefits due hereunder shall be
assignable in anticipation of payment either by voluntary or involuntary acts or
by operation of law. So long as the Executive lives, no person, other than the
parties hereto, shall have any rights under or interest in this Agreement or in
the subject matter hereof.

 

15. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing, and shall be deemed to have been given when delivered by
hand or when deposited in the United States mail, by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Bank:

 

Alfred R. Camner, Chairman

BankUnited, FSB

255 Alhambra Circle

Coral Gables, Florida 33134

 

If to the Executive:

 

Humberto L. Lopez

5711 Maggiore Street

Coral Gables, FL 33146

 

8



--------------------------------------------------------------------------------

or to such other addresses as either party hereto may from time to time give
notice of to the other in the aforesaid manner.

 

16. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted.

 

17. Successors; Binding Agreement.

 

17.1 The Bank shall require any successor, whether direct or indirect to all or
substantially all of the business or assets of the Bank whether by purchase,
merger, consolidation or otherwise, prior to or contemporaneously with such
acquisition, by agreement in form and substance reasonably satisfactory to the
Executive and his legal counsel, to assume and agree to perform this Agreement
in the same manner and to the same extent that the Bank would be required to
perform it if no such acquisition had taken place (to the extent not previously
performed by the Bank). As used in this Agreement, “Bank” shall mean the Bank as
hereinbefore defined and any such successor which executes and delivers the
agreement provided for in this Section 19.1 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.

 

17.2 This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

17.3 This Agreement is personal to the Executive and, without the prior written
consent of the Bank, shall not be assignable by the Executive otherwise than by
will or the laws of descent and distribution.

 

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

9



--------------------------------------------------------------------------------

19. Entire Agreement, Modifications and Waiver. This Agreement constitutes the
entire agreement between the Bank and the Executive with respect to its subject
matter and supersedes all prior negotiations, agreements, understandings and
arrangements, both oral and written, between the Bank and the Executive with
respect to such subject matter including, but not limited to, any employee
manuals of the Bank. No modification or waiver of any provision of this
Agreement shall be binding unless executed in writing by all parties hereto. No
waiver of any provision of this Agreement shall be deemed or shall constitute a
waiver of any other provision (whether or not similar), nor shall any such
waiver constitute a continuing waiver. The failure of the Executive or the Bank
to insist upon strict compliance with any provision hereof shall not be deemed
to be a waiver of such provision or any other provision thereof.

 

20. Non-duplication. It is intended that the BankUnited Agreement set forth the
aggregate compensation, benefits and perquisites payment to Executive for all
services to the Bank or any of its direct or indirect subsidiaries. Any payments
by the Bank to Executive shall be applied to offset any corresponding
compensation or payment obligations of BankUnited.

 

21. Survival. The provisions of Section 9 shall survive the expiration of the
Term of the Agreement plus extensions, if any, or termination of the Agreement.

 

22. Dispute Resolution-Arbitration.

 

(a) This paragraph concerns the resolution of any controversies or claims
between the Bank and the Executive (except for claims arising under Section 9),
whether arising in contract, tort or by statute, including but not limited to
controversies or claims that arise out of or relate to: (I) this Agreement
(including any renewals, extensions or modifications); or (ii) any document
related to this Agreement; (collectively a “Claim”).

 

(b) At the request of the Bank or the Executive, any Claim shall be resolved by
binding arbitration. The Bank will pay the filing fees and arbitrator fees. The
prevailing party to be awarded fees and costs.

 

(c) Arbitration proceedings will be conducted by the American Arbitration
Association or any successor thereof (“AAA”), and the terms of this paragraph.
In the event of any inconsistency, the terms of this paragraph shall control.

 

(d) The arbitration shall be administered by AAA under employment rules and
conducted in Florida. All Claims shall be determined by one arbitrator. All
arbitration hearings shall commence within 90 days of the demand for arbitration
and close within 90 days of commencement and the award of the arbitrator(s)
shall be issued within 30 days of the close of the hearing. However, the
arbitrator, upon a showing of good cause, may extend the commencement of the
hearing for up to an additional 60 days. The arbitrator(s) shall provide a
concise written statement of reasons for the award. The arbitration award may be
submitted to any court having jurisdiction to be confirmed and enforced.

 

10



--------------------------------------------------------------------------------

(e) The arbitrator(s) will have the authority to decide whether any Claim is
barred by the statute of limitations and, if so, to dismiss the arbitration on
that basis. For purposes of the application of the statute of limitations, the
service on AAA under applicable AAA rules of a notice of Claim is the equivalent
of the filing of a lawsuit. Any dispute concerning this arbitration provision or
whether a Claim is arbitrable shall be determined by the arbitrator(s). The
arbitrator(s) shall have the power to award legal fees pursuant to the terms of
this Agreement.

 

(f) By agreeing to binding arbitration, the parties irrevocably and voluntarily
waive any right they may have to a trial by jury in respect of any Claim.
Furthermore, without intending in any way to limit this agreement to arbitrate,
to the extent any Claim is not arbitrated, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of such
Claim. This provision is a material inducement for the parties entering into
this Agreement.

 

23. Guarantee. This Agreement is complementary to Executive’s Agreement with
BankUnited in which BankUnited has agreed to guarantee the payment by the Bank
of any benefits and compensation to which Executive is or may be entitled to
under the terms and conditions of this Agreement effective as of the December 7,
2004 between the Bank and Executive, a copy of which is attached hereto as
Exhibit A (“Bank Agreement”).

 

24. Required Regulatory Provisions.

 

(a) Notwithstanding anything herein contained to the contrary, any payments to
the Executive by the Bank, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with section 18(k) of the
Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C. §1828(k), and any
regulations promulgated thereunder.

 

(b) Notwithstanding anything herein contained to the contrary, if the Executive
is suspended from office and/or temporarily prohibited from participating in the
conduct of the affairs of the Bank pursuant to a notice served under section
8(e)(3) or 8(g)(1) of the FDI Act, 12 U. S. C. §1818(e)(3) or 1818(g)(1), the
Bank’s obligations under this Agreement shall be suspended as of the date of
service of such notice, unless stayed by appropriate proceedings. If the charges
in such notice are dismissed, the Bank, in its discretion, may (i) pay to the
Executive all or part of the compensation withheld while the Bank’s obligations
hereunder were suspended and (ii) reinstate, in whole or in part, any of the
obligations which were suspended.

 

(c) Notwithstanding anything herein contained to the contrary, if the Executive
is removed and/or permanently prohibited from participating in the conduct of
the Bank’s affairs by an order issued under section 8(e)(4) or 8(g)(1) of the
FDI Act, 12 U.S.C. §1818(e)(4) or (g)(1), all prospective obligations of the
Bank under this Agreement shall terminate as of the effective date of the order,
but vested rights and obligations of the Bank and the Executive shall not be
affected.

 

(d) Notwithstanding anything herein contained to the contrary, if the Bank is in
default (within the meaning of section 3(x)(1) of the FDI Act, 12 U.S.C.
§1813(x)(1), all prospective obligations of the Bank under this Agreement shall
terminate as of the date of default, but vested rights and obligations of the
Bank and the Executive shall not be affected.

 

11



--------------------------------------------------------------------------------

(e) Notwithstanding anything herein contained to the contrary, all prospective
obligations of the Bank hereunder shall be terminated, except to the extent that
a continuation of this Agreement is necessary for the continued operation of the
Bank: (i) by the Director of the Office of Thrift Supervision (“OTS”) or his
designee or the Federal Deposit Insurance Corporation (“FDIC”), at the time the
FDIC enters into an agreement to provide assistance to or on behalf of the Bank
under the authority contained in section 13(c) of the FDI Act, 12 U.S.C.
§1823(c); (ii) by the Director of the OTS or his designee at the time such
Director or designee approves a supervisory merger to resolve problems related
to the operation of the Bank or when the Bank is determined by such Director to
be in an unsafe or unsound condition. The vested rights and obligations of the
parties shall not be affected.

 

If and to the extent that any of the foregoing provisions shall cease to be
required or by applicable law, rule or regulation, the same shall become
inoperative as though eliminated by formal amendment of this Agreement.

 

IN WITNESS WHEREOF, the Executive and, pursuant to the authorization from the
Board, the Bank has executed this Agreement as of the date first above written.

 

BANKUNITED, FSB

By:

 

/s/ Ramiro A. Ortiz

--------------------------------------------------------------------------------

Name:

 

Ramiro A. Ortiz

Title:

 

President and Chief Operating Officer

ATTEST:

By:

 

/s/ Dellene Acampa

--------------------------------------------------------------------------------

   

Secretary

EXECUTIVE:

By:

 

/s/ Humberto L. Lopez

--------------------------------------------------------------------------------

Name:

 

Humberto L. Lopez

Title:

 

Senior Executive Vice President and

   

Chief Financial Officer

 

12